ON MOTION FOR REHEARING

PER CURIAM.
We grant appellant’s motion for rehearing, withdraw our decision of February 24, 1999, and issue the following opinion in its place.
*6The 1996 version of Florida’s Sexual Predators Act, which the State sought to apply to Beaton approximately eighteen months subsequent to his sentencing, provides by its own terms that the community and public notification requirements are not applicable to those whose offenses were committed between October 1, 1998, and October 1, 1995 — the time frame relevant to this appeal. See § 775.21(4)(a)2., Fla. Stat. (Supp.1996); see also Collie v. State, 710 So.2d 1000, 1004 (Fla. 2d DCA) (“Presumably, the public notification provisions of section 775.225 do not apply to sexual predators whose current offenses were committed before October 1, 1995. This limitation, while not specifically stated, can be inferred from the language of section 775.22(S)(d), Florida Statutes (1995).”), review denied, 722 So.2d 192 (Fla.), cert. denied, 119 S.Ct. 624, 119 S.Ct. 624, 142 L.Ed.2d 563 (1998). Those portions of the trial court’s order referencing section 775.225’s notice requirements are ordered stricken.
DELL, STEVENSON and HAZOURI, JJ., concur.